Citation Nr: 0107783	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from March 1968 to February 
1970.

This appeal arises from a May 1999 rating decision of the 
Louisville, Kentucky Regional Office (RO), which granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective from the date of claim in October 1997.  




REMAND

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran was afforded a VA psychiatric rating 
examination in December 1999.  The examiner reported that he 
did not have the veteran's claims file or his current 
treatment records.  The December 1999 VA psychiatric 
examination, therefore, is fundamentally flawed.

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's PTSD under 
all of the applicable rating criteria in Diagnostic Code 
9411.  Accordingly, a VA psychiatric examination must be 
conducted to provide complete clinical findings in order to 
facilitate the evaluation of the veteran's PTSD.

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service connected 
PTSD should be obtained to include those from Dr. Finke and 
the Louisville VA medical center.

The record shows that the veteran has indicated that he is in 
receipt of Social Security Administration (SSA) disability 
benefits.  The Court has held that the VA has a duty to 
attempt to secure all records of the SSA regarding the 
veteran's rating of unemployability for SSA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, 
the RO must request complete copies of the SSA decision and 
records utilized in considering the veteran's claim for 
disability benefits and all claims for SSA benefits 
thereafter.

Also in regard to the claim for a higher evaluation for the 
service connected PTSD, the Court has held that unlike claims 
for increased ratings, "staged ratings" or separate ratings 
for separate periods of time based on the facts found may be 
assigned following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's PTSD, the RO should 
consider the proper evaluations to be assigned for the 
veteran's PTSD pursuant to the Court's holding in Fenderson.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all mental health care 
providers who have treated him for the 
service connected PTSD in recent years.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder to include those from the 
Louisville VA medical center and from 
Helene Finke, Ph.D.  Once obtained, all 
records should be permanently associated 
with the claims file.  

2.  The Social Security Administration 
should be contacted and asked to furnish 
any medical records and administrative 
decisions which have been prepared in 
connection with the veteran's claim for 
SSA disability benefits.  

3.  Following completion of the above 
development, the veteran should be 
afforded VA psychiatric examination by an 
examiner who has not previously examined 
the veteran.  All disability should be 
evaluated in relation to its history in 
light of the whole recorded history.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  A copy of this Remand must 
be furnished to the examiner prior to the 
examination.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings and address the presence or 
absence of the specific criteria set 
forth in diagnostic code 9411 of the 
rating schedule.  The examiner should 
also provide a full multiaxial evaluation 
to include the assignment of a numerical 
score on the Global Assessment of 
Functioning Scale (GAF Scale).  It is 
imperative that the examiner include an 
explanation of the significance of the 
assigned numerical score. 

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim.  Consideration should be 
given to the holdings in Massey, Green 
and Fenderson.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




